This cause comes on to be heard on an application of plaintiff in error to file additional assignments of error. The writ of error was returnable July 3, 1939, and the transcript was filed on that date. Thirty-three errors were assigned in the transcript. It is now desired to file fifteen additional assignments, most of which go to alleged errors in the trial on a former writ of error in the cause which has been disposed of, the Mandate sent down and a new term intervened.
The proposed assignments of error have been examined and found to be without merit, but if they possessed merit unless it went to a fundamental right, the motion should be *Page 291 
denied. To permit such procedure would encourage a slouchy, loose practice, as a result of which there would be no end to litigation, and the administration of justice would be unduly delayed.
The rule contemplates that all material points be raised and discussed when the case is presented. This is no unusual requirement nor does it impose any unjust burden on litigants. If any other practice is followed, cases would be decided in peace-meal, and their final disposition indefinitely postponed.
The cases relied on by the movant have been examined, but they rule situations entirely different from the one we have here. The motion is denied.
TERRELL, C. J., and WHITFIELD, BROWN, BUFORD, CHAPMAN and THOMAS, J. J., concur.